UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7186



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


BENNY FULLER,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-99-190; CA-05-1513-6-GRA)


Submitted:    September 27, 2005             Decided:   October 4, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benny Fuller, Appellant Pro Se. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Benny Fuller, a federal prisoner, seeks to appeal the

district court’s order dismissing his motion filed under 28 U.S.C.

§ 2255 (2000) as time-barred under the Antiterrorism and Effective

Death Penalty Act of 1996.         An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge   issues    a   certificate    of     appealability.        28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner     satisfies   this     standard   by

demonstrating that reasonable jurists would find both that the

district   court’s    assessment    of    his   constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.          See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Fuller

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are




                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -